GUIDRY, J.,
dissenting.
li Louisiana Revised Statutes 23:1201(F) requires payment in accordance with the section. The payments were not made in accordance with the section, because having failed to reasonably controvert his claim, the claimant should have been paid for permanent total disability, and not temporary total disability. Further, it should be pointed out that, on appeal, the appellant does not contest the OWC’s finding that the claimant should have been classified and paid for permanent total disability since 2012, when the claimant filed his disputed claim for compensation. Hence, I believe any review of the determination of whether the appellant reasonably controverted the claimant’s claim is not properly before us and should not be addressed in the appellate decision. Accordingly, for the foregoing reasons, I dissent.